[See ante, 586.]Third persons cannot be made defendants in a divorce suit, unless ti.ey have conspired with the husband for the transfer to themselves of property subject to the wife’s claim for alimony, with intent to defraud her out of her interest in such property held by reason of her maritial rights in the same. Damon v. Damon, 28 Wis. 510 ; Van Duzer v. Van Duzer, 6 Paige, 866.Bill for divorce, and to reach property of wife alleged to' have been fraudulently conveyed by defendant Peck to his co-defendant, ITh].Decree dismissing bill, without prejudice, affirmed.The facts are stated in the opinion in Peck v. Peck, ante, 586.